Opinion filed February 16, 2006












 








 




Opinion filed February 16, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-03-00336-CV 
                                                    __________
 
                                TEXAS MOTO-PLEX, INC., Appellant
 
                                                             V.
 
                        JOHN
PHELPS AND BRYCE HAWK, Appellees
 

 
                                         On
Appeal from the 268th District Court
 
                                                      Fort
Bend County, Texas
 
                                            Trial
Court Cause No. 01-CV-122108
 

 
                         MEMORANDUM
OPINION ON NOTICE OF REMITTITUR
On February 9, 2006, Bryce Hawk filed in this
court a notice that he was remitting his punitive damage award from $75,000 to
$9,000 in compliance with this court=s
opinion of February 2, 2006.  Hawk=s notice of remittitur
is accepted.   The judgment of the trial
court is modified to reflect that Bryce Hawk recover from Texas Moto-Plex, Inc. punitive damages in the amount of
$9,000.  As modified, the judgment of the
trial court is affirmed.
 
TERRY McCALL
February
16, 2006                                                                   JUSTICE
Panel consists of: Wright, C.J., and McCall, J.
W. G. Arnot III retired effective July
31, 2005, and is, therefore, not participating.